DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 January 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hibbard et al. (US 2009/0179940 – hereinafter Hibbard.)
Regarding claim 1, 
	Hibbard discloses a fluid ejection device, comprising: 
a fluid ejection assembly [printhead 2 in figs. 2 and 7] including a fluid ejection die [30 in fig. 1; paragraph 0075]; and 
a service assembly [150 in figs. 7 and 22-25] to be rotated to different positions relative to the fluid ejection assembly for different service operations of the fluid ejection die [as seen in figs. 7-17 and 22-25; paragraphs 0087-0089, 0096-0099, 0111, 0116, 0121, and 0122.]

Regarding claim 2, 
	Hibbard further discloses the service assembly to be rotated to a first position relative to the fluid ejection assembly to cap the fluid ejection die [as seen in fig. 25; paragraph 0122.]

Regarding claim 3, 
	Hibbard further discloses the service assembly to be rotated to a second position relative to the fluid ejection assembly to wipe the fluid ejection die [as seen in figs. 12 and 24; paragraphs 0099 and 0121.]

Regarding claim 4, 
	Hibbard further discloses the service assembly to be rotated to a third position relative to the fluid ejection assembly to receive drops of fluid purged from the fluid ejection die [as seen in fig. 23; paragraphs 0116-0118.]

Regarding claim 5, 
	Hibbard further discloses the service assembly to be rotated relative to the fluid ejection assembly for ejection of fluid from the fluid ejection die [as seen in fig. 11; paragraph 0098.]

Regarding claim 6, 
	Hibbard further discloses the fluid ejection die including a column of fluid ejection orifices [paragraph 0075], and the service assembly to be rotated relative to the fluid ejection assembly about an axis oriented substantially parallel with the column of fluid ejection orifices [as seen in figs. 7-17 and 22-25.]

Regarding claim 7, 
	Hibbard discloses a fluid ejection device, comprising: 
a body [254 in figs. 22-23; part of carousel 150 in figs. 7-17 and 22-25] having a cylindrical segment shape [as seen in the figures] and supporting a fluid ejection die [printhead 2 in figs. 2 and 7; a known definition of “support” is “assist, help” and/or “to keep (something) going” [Merriam Webster dictionary] and since the carousel 150 is configured to help/assist the printhead by performing maintenance operations on it, the limitation is met as written]; and 
a shell [236 in figs. 22-25] concentric with and rotatably supported about the body, the shell having a cylindrical segment shape and supporting at least one of a cap to cover the fluid ejection die, a wiper to wipe the fluid ejection die, and an absorber to receive drops of fluid purged from the fluid ejection die [as seen in figs. 7-17 and 22-25; paragraphs 0087-0089, 0096-0099, 0111, 0116, 0121, and 0122.]
Regarding claim 8, 
	Hibbard further discloses the shell rotatable relative to the body to service the fluid ejection die with the at least one of the cap, the wiper, and the absorber [as seen in figs. 7-17 and 22-25; paragraphs 0087-0089, 0096-0099, 0111, 0116, 0121, and 0122.]

Regarding claim 9, 
	Hibbard further discloses the shell having an opening [252 in fig. 23] therein extended lengthwise thereof, the fluid ejection die to eject drops of fluid through the opening [paragraphs 0116-0118; during priming, the nozzles of the printhead purge liquid and said liquid fall is drawn by the capillary tubes 252.]

Regarding claim 10, 
	Hibbard further discloses the shell having an inner surface supporting the at least one of the cap, the wiper, and the absorber [as seen in figs. 22-25.]

Regarding claim 12, 
	Hibbard further discloses a method of servicing a fluid ejection assembly, comprising: 
rotatably positioning a service assembly [150 in figs. 7 and 22-25] relative to the fluid ejection assembly [printhead 2 in figs. 2 and 7; as seen in figs. 7-17 and 22-25]; and 
rotating the service assembly to different positions relative to the fluid ejection assembly to perform different service operations for a fluid ejection die of the fluid ejection assembly [paragraphs 0087-0089, 0096-0099, 0111, 0116, 0121, and 0122.]

Regarding claim 13, 
	Hibbard further discloses wherein rotating the service assembly includes rotating the service assembly to a position to cap the fluid ejection die [as seen in fig. 25; paragraph 0122.]

Regarding claim 14, 
	Hibbard further discloses wherein rotating the service assembly includes rotating the service assembly to a position to wipe the fluid ejection die [as seen in figs. 12 and 24; paragraphs 0099 and 0121.]

Regarding claim 15, 
	Hibbard further discloses wherein rotating the service assembly includes rotating the service assembly to a position to receive drops of fluid purged from the fluid ejection die [as seen in fig. 23; paragraphs 0116-0117.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hibbard in view of Wotton et al. (US 2003/0081042 – hereinafter Wotton.)
Regarding claim 11, 
Hibbard discloses the claimed limitations as set forth above but fails to expressly disclose the fluid ejection device further comprising: 
a leaf spring extending from the inner surface of the shell, the leaf spring supporting at least one of the cap and the wiper.

	However, Wotton discloses a fluid ejection device comprising: 
a fluid ejection assembly [220 in fig. 4] including a fluid ejection die [406 in fig. 4; paragraph 0045; and 
a service assembly [506 in figs. 6-7] to be moved to different positions relative to the fluid ejection assembly [paragraphs 0010 and 0052; claims 1-2]; and
a spring [654/656 in fig. 9] extending from the inner surface the service assembly, the spring supporting a wiper [650/652 in fig. 9; paragraph 0058 and 0062.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hibbard invention to include a spring extending from an inner surface, the spring supporting at least one of the cap and the wiper as taught by Wotton for the purpose of assisting in holding the wiper in contact with the fluid ejection die.  Also, regarding the spring not being expressly identified as a leaf spring, please note that i would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use a leaf spring, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  One would have been motivated to use a leaf spring for the purpose of having a more controlled movement and transfer of energy/force between components. 
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNELLE M LEBRON/                                                                                                                                                                                                       Primary Examiner, Art Unit 2853